Per Curiam.
Whatever may be proved when the issues in this action are brought to trial, there is nothing in the pleadings and affidavits contained in the record that shows sufficient ground for the exercise of judicial discretion in granting a temporary injunction. (Reformed P. D. Church v. M. A. Building Co., 214 N. Y. 268; McLean v. Woolworth Co., 204 App. Div. 118; affd., 236 N. Y. 612; Whitridge v. Park, 100 Misc. 367; affd., on opinion below, 179 App. Div. 884.) Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur. Order reversed on the law and facts, with ten dollars costs and disbursements, and motion for an injunction pendente \it¡e denied, with ten dollars costs.